



Aramark Amended and Restated
2013 Stock Incentive Plan
1.Purpose. The purpose of the Aramark Amended and Restated 2013 Stock Incentive
Plan is to provide a means through which the Company and its Affiliates may
attract and retain key personnel and to provide a means whereby current and
prospective directors, officers, employees, consultants and advisors of the
Company and its Affiliates can acquire and maintain an equity interest in the
Company, or be paid incentive compensation, which may (but need not) be measured
by reference to the value of Common Stock, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.
2.Definitions. The following definitions shall be applicable throughout the
Plan:
(a)“Affiliate” means with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control,” as used in this Plan, means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
“Controlled” and “controlling” have meanings correlative to the foregoing.
(b)“Amendment and Restatement Effective Date” means February 1, 2017.
(c)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Dividend Equivalent award, Stock
Bonus Award, and Performance Compensation Award granted under the Plan.
(d)“Award Agreement” means any agreement or other instrument (whether in paper
or electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) setting forth the
terms of an Award that has been duly authorized and approved by the Committee.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause” means, in the case of a particular Award with respect to a
Participant, (i) if such Participant is at the time of termination a party to
any employment, consulting or other similar agreement (any such agreement, an
“Individual Agreement”) that defines such term, the meaning given in such
Individual Agreement; (ii) otherwise if such Participant is at the time of
termination a party to an Award Agreement which was entered into under this Plan
and defines such term, the meaning given in the Award Agreement; and (iii) in
all other cases, such Participant’s (A) commission of a felony or a crime of
moral turpitude; (B) commission of a willful and material act of dishonesty
involving the Company; (C) material breach of the Company’s Business Conduct
Policy that causes harm to the Company or its business reputation; or (D)
willful misconduct that causes material harm to the Company or its business
reputation.
(g)“Change of Control” means, unless otherwise provided in an Award Agreement,
the occurrence, in a single transaction or in a series of related transactions,
of any one or more of the following events:
(i)the sale or disposition, in one or a series of related transactions, of





--------------------------------------------------------------------------------





all or substantially all of the assets of the Company to any “person” or “group”
(as such terms are used for purposes of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act);
(ii)any person or group is or becomes the “beneficial owner” (as such term is
used for purposes of Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly
or indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting stock of the Company, including by way of merger,
consolidation or otherwise;
(iii)during any period of twenty-four (24) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided, that
any person becoming a director subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without written objection to such nomination) shall be
an Incumbent Director; provided, however, that no individual initially elected
or nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director; or
(iv)a complete liquidation or dissolution of the Company.
In addition, if a Change of Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), or (iii) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation § 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.
(h)“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto. Any reference to any section of the Code shall also be a reference to
any successor provision and any Treasury Regulation promulgated thereunder.
(i)“Committee” means the Compensation and Human Resources Committee of the
Board, a Sub-Committee as may be appointed pursuant to Section 4(a) or the
Board.
(j)“Common Stock” means the common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).
(k)“Company” means Aramark, a Delaware corporation, and any successor thereto.
(l)“Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(m)“Deferred Stock Unit” or “DSU” means the right to receive cash or one whole
share of Common Stock for each whole Deferred Stock Unit awarded under Section
10(b) of the Plan.
(n)“Disability” means, unless the Award granted to the applicable Participant is
subject to Section 409A of the Code, with respect to each Participant, the
Participant is (i) unable to perform the material and substantial duties of the
Participant’s Regular Occupation (as defined herein below) due to the
Participant’s sickness or injury; and (ii) the Participant is under





--------------------------------------------------------------------------------





the regular care of a qualified doctor; and (iii) the Participant has incurred a
twenty percent (20%) or more loss in the Participant’s monthly earnings due to
that sickness or injury (or such other definition of disability that results in
a termination of employment and commencement of receipt of benefits under the
Company or its Affiliate’s long term disability plan, as in effect at the
applicable time (the “LTD Plan”)). In the event that the Award granted to the
applicable Participant is subject to Section 409A of the Code, the term
Disability, shall instead have the meaning of “Disability” as defined under
Section 409A of the Code or any successor provision of the Code at the
applicable time. For purposes of this definition, the term “Regular Occupation”
means the occupation the Participant is routinely performing when the
Participant’s Disability begins, which shall be determined by the LTD Plan
Claims Administrator as provided in the LTD Plan.
(o)“Dividend Equivalent” shall mean a right to receive the equivalent value (in
cash or Common Stock) of dividends paid on Common Stock, awarded under Section
10(c) of the Plan.
(p)“Effective Date’’ means the date on which the Plan (prior to the amended and
restatement thereof) was initially approved by the stockholders of the Company
(i.e., December 1, 2013).
(q)“Eligible Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “Non-Employee Director” within the
meaning of Rule 16b-3 under the Exchange Act, and (ii) with respect to actions
intended to obtain the exception for performance-based compensation under
Section 162(m) of the Code, including pursuant to Section 11 of the Plan, an
“outside director” within the meaning of Section 162(m) of the Code.
(r)“Eligible Person” means any (i) individual employed by the Company or any of
its Affiliates; (ii) director of the Company or an Affiliate; or (iii)
consultant or advisor to the Company or any of its Affiliates who may be offered
securities registrable on Form S-8 under the Securities Act or pursuant to Rule
701 of the Securities Act, or any other available exemption, as applicable.
(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto. Any reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(t)“Exercise Price” has the meaning given such term in Section 7(b) of the Plan.
(u)“Fair Market Value’’ means, as of any date, the value of Common Stock
determined as follows: (i) if the Common Stock is listed on one or more
established U.S. national or regional securities exchanges, its Fair Market
Value shall be the closing sale price for such Common Stock (or if no closing
sale price is reported, the closing price on the last preceding date on which
such prices of the Common Stock are so reported) on such date as reported in
composite transactions for the principal exchange on which the Common Stock is
listed (as determined by the Committee); (ii) if the Common Stock is not listed
on a U.S. national or regional securities exchange but is traded over the
counter at the time determination of its Fair Market Value is required to be
made, its Fair Market Value shall be equal to the average between the high and
low sales prices of the Common Stock on the most recent date on which





--------------------------------------------------------------------------------





the Common Stock was traded, as reported by Pink OTC Markets Inc. or a similar
organization (as selected by the Committee); or (iii) if the Common Stock is not
so traded, the Fair Market Value thereof shall be determined by the Committee in
good faith.
(v)“Good Reason”, to the extent a Participant is party to an agreement relating
to employment and post-employment competition, or other similar agreement, with
the Company or any of its Affiliates (including any exhibits and schedules
thereto) (an “ELC Agreement’) that contains a definition of “Good Reason”, has
the meaning given to such term in a Participant’s ELC Agreement. For the
avoidance of doubt, if a Participant is not party to an ELC Agreement or if a
Participant’s ELC Agreement does not contain a definition of Good Reason, then
such Participant shall not have grounds to effect a Termination of Relationship
for Good Reason.
(w)“Immediate Family Members” shall have the meaning set forth in Section 15(b)
of the Plan.
(x)“Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.
(y)“Indemnifiable Person” shall have the meaning set forth in Section 4(d) of
the Plan.
(z) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.
(aa)“Net Exercise” means a Participant’s ability to exercise an Option by
directing the Company to deduct from the shares of Common Stock issuable upon
exercise of such Option, a number of shares of Common Stock having an aggregate
Fair Market Value equal to the sum of the aggregate Exercise Price therefor plus
the amount of the Participant’s Tax Withholding, and the Company shall thereupon
issue to the Participant the net remaining number of shares of Common Stock
after such deductions.
(bb)    “Nonqualified Stock Option’’ means an Option that is not designated by
the Committee as an Incentive Stock Option.
(cc)    “Option” means an Award granted under Section 7 of the Plan.
(dd)    “Option Period” has the meaning given such term in Section 7(c) of the
Plan.
(ee)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to Section
6 of the Plan.
(ff)    “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.
(gg)    “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.
(hh)    “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulae applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for





--------------------------------------------------------------------------------





the Performance Period.
(ii)    “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.
(jj)    “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.
(kk)    “Permitted Transferee” shall have the meaning set forth in Section 15(b)
of the Plan.
(ll)    “Person” means a “person” as such term is used for purposes of 13(d) or
14(d) of the Exchange Act, or any successor section thereto.
(mm)    “Plan”’ means this Amended and Restated Aramark 2013 Stock Incentive
Plan.
(nn)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.
(oo)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.
(pp)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.
(qq)    “Retirement” means, with respect to a Participant, unless otherwise
provided in an Award Agreement, the retirement of such Participant upon or after
achieving age 60 and five (5) years of employment with the Company, any of its
Affiliates, and/or any of their respective predecessors.
(rr)    “SAR Period” has the meaning given such term in Section 8(b) of the
Plan.
(ss)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.
(tt)    “SEC” means the Securities and Exchange Commission.
(uu)    “Stock Appreciation Right” or “SAR” means an Award granted under Section
8 of the Plan.
(vv)    “Stock Bonus Award” means an Award granted under Section 10(a)of the
Plan.
(yy) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the





--------------------------------------------------------------------------------





Exercise Price of the related Option, or (ii) in the case of a SAR granted
independent of an Option, the Fair Market Value on the Date of Grant.
(zz) “Sub-Committee” has the meaning given to such term in Section 4(a) of the
Plan.
(aaa) “Substitute Award” has the meaning given to such term in Section 5(e) of
the Plan.
(bbb) “Tax Withholding” means a Participant’s tax withholding for any federal,
state, local and non-U.S. income and employment taxes that are withheld with
respect to any Award granted hereunder pursuant to Section 15(c) of the Plan.
(ccc) “Termination of Relationship” means (i) if the Participant is an employee
of the Company or any Affiliate, the termination of the Participant’s employment
with the Company and its Affiliates for any reason; (ii) if the Participant is a
consultant to the Company or any Affiliate, the termination of the Participant’s
consulting relationship with the Company and its Affiliates for any reason; and
(iii) if the Participant is a director of the Company or any Affiliate, the
termination of the Participant’s service as a director of the Company or such
Affiliate for any reason; including, in the case of clauses (i), (ii) or (iii),
as a result of such Affiliate no longer being an Affiliate of the Company
because of a sale, divestiture or other disposition of such Affiliate by the
Company (whether such disposition is effected by the Company or another
Affiliate thereof).
3.Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.Administration.
(a)The Committee shall administer the Plan; provided, however, that the
Compensation and Human Resources Committee may also delegate, at any time and
from time to time, to any sub-committee of the Compensation and Human Resources
Committee and the Board may also delegate, at any time and from time to time, to
any other committee of the Board (in either case which shall consist of one or
more members of the Compensation and Human Resources Committee or Board,
respectively, and may consist solely of the Chief Executive Officer of the
Corporation so long as he or she is a member of the Board) (a “Sub-Committee”),
subject to such guidelines as the Board or the Compensation and Human Resources
Committee may establish from time to time, the authority to act on behalf of the
Compensation and Human Resources Committee or the Board with respect to any
matter, right, obligation, or election that is the responsibility of or that is
allocated to the Committee herein, except that to the extent required to obtain
exemption from Section 16(b) of the Exchange Act under Rule 16b-3 promulgated
thereunder or necessary to obtain the exception for performance-based
compensation under Section 162(m) of the Code, as applicable, (i) the
Compensation and Human Resources Committee or such Sub-Committee must consist of
two or more members of Board and (ii) each member of the Compensation and Human
Resources Committee or Sub-Committee shall, at the time he takes any action with
respect to an Award under the Plan, be an Eligible Director. However, the fact
that a Compensation and Human Resources Committee or Sub-Committee member shall
fail to qualify as an Eligible Director shall not invalidate any Award granted
by the Compensation and Human Resources Committee or Sub-Committee that is





--------------------------------------------------------------------------------





otherwise validly granted under the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by the Committee shall be deemed the acts of the Committee. The Committee may
also delegate to an executive officer or other employee of the Company the
authority to grant Awards to non-executive officers or persons who are not
“officers” (as defined in Section 16 of the Exchange Act) of the Company, to the
extent permitted by applicable law.
(b)Subject to the provisions of the Plan and applicable law, the Committee shall
have the sole and plenary authority, in addition to other express powers and
authorizations conferred on the Committee by the Plan, to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with Awards; (iv) determine the terms and conditions of
any Award and any amendments thereto; (v) determine whether, to what extent, and
under what circumstances Awards may be settled or exercised in cash, shares of
Common Stock, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, Common Stock,
other securities, other Awards or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
(c)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any of its Affiliates, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.
(d)No member of the Board, the Committee, delegate of the Committee or any
officer, employee or agent of the Company (each such person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award
hereunder. Each Indemnifiable Person shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any action, suit or proceeding to
which such Indemnifiable Person may be a party or in which such Indemnifiable
Person may be involved by reason of any action taken or omitted to be taken
under the Plan or any Award Agreement and against and from any and all amounts
paid by such Indemnifiable Person with the Company’s approval, in settlement
thereof, or paid by such Indemnifiable Person in satisfaction of any judgment in
any such action, suit or proceeding against such Indemnifiable Person, provided,
that the Company shall have the right, at its own expense, to assume and defend
any such action, suit or





--------------------------------------------------------------------------------





proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud, gross negligence or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the Company’s Certificate of Incorporation or Bylaws. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such Indemnifiable Persons may be entitled under the Company’s Certificate
of Incorporation or Bylaws or as a matter of law or otherwise, or any other
power that the Company may have to indemnify such Indemnifiable Persons or hold
them harmless.
(e)Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under the Plan.
5.Grant of Awards; Shares Subject to the Plan Limitations.
(a)The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Deferred Stock Units, Dividend
Equivalent awards, Stock Bonus Awards and/or Performance Compensation Awards to
one or more Eligible Persons.
(b)Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 12 of the Plan, the Committee is authorized to deliver
under the Plan 25,500,000 shares of Common Stock; (ii) subject to Section 12 of
the Plan, no more than 2,000,000 shares of Common Stock may be issued upon the
exercise of Incentive Stock Options; (iii) subject to Section 12 of the Plan,
grants of Options or SARs under the Plan in respect of no more than 2,000,000
shares of Common Stock may be made to any single Participant during any calendar
year; (iv) subject to Section 12 of the Plan, Performance Compensation Awards
covering no more than 1,000,000 shares of Common Stock may be granted pursuant
to Section 11 of the Plan to any single Participant during a single calendar
year, and in the event such Performance Compensation Award is paid in cash,
other securities, other Awards or other property, no more than the Fair Market
Value of 1,000,000 shares of Common Stock on the last day of the Performance
Period to which such Award relates may be paid in respect of such Award; and (v)
the maximum amount that can be paid to any single Participant in any one
calendar year pursuant to a cash bonus Award described in Section 11(a) of the
Plan shall be $10,000,000. Additionally, the maximum number of shares of Common
Stock subject to Awards granted during a single calendar year to any
Non-Employee Director, taken together with any cash fees earned by such
Non-Employee Director during such calendar year, shall not exceed $750,000 in
total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes).
(c)Shares of Common Stock that are subject to or underlie Options, SARs,
Restricted Stock, Restricted Stock Units or other Awards granted under the Plan
that are forfeited, cancelled, expire unexercised, or for any reason are
canceled or terminated without having been exercised or delivered (including
Shares of Common Stock that are subject to or underlie the unexercised, unvested
or undelivered portion of any such Awards, in the case of Awards that were
partially exercised, vested or delivered at the time of their expiration,





--------------------------------------------------------------------------------





cancellation or termination) shall, notwithstanding anything herein to the
contrary, be available again for other Awards under the Plan. Shares of Common
Stock that are settled in cash, redeemed as part of a Net Exercise settlement or
as part of the payment of the required Exercise Price or Tax Withholding
obligations, or that are purchased by the Company using proceeds received from
Option exercises shall not be available again for other Awards under the Plan.
(d)Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.
(e)Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall not be counted against the aggregate number of shares of
Common Stock available for Awards under the Plan. The number of shares of Common
Stock reserved pursuant to Section 5(b) may be increased by the corresponding
number of Awards assumed and, in the case of a substitution, by the net increase
in the number of shares of Common Stock subject to Awards before and after the
substitution.
(f)Awards granted to employees of the Company under the Plan shall be subject to
a minimum one-year vesting period, subject to potential acceleration of vesting
in the event of a Participant’s death, disability or Retirement (to the extent
provided in the applicable award agreement), or as otherwise provided under the
Plan or in any agreement in effect on the Amendment and Restatement Effective
Date.
6.Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.
7.Options.
(a)Generally. Each Option granted under the Plan shall be evidenced by an Award
Agreement. Each Option so granted shall be subject to the conditions set forth
in this Section 7, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company and its Affiliates, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code, provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to and comply with such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such non-qualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.





--------------------------------------------------------------------------------





(b)Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of the Company or any of its Affiliates, the Exercise
Price per share shall not be less than 110% of the Fair Market Value per share
on the Date of Grant; and provided, further, that a Nonqualified Stock Option
may be granted with an Exercise Price lower than that set forth herein if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) and Section 409A of the
Code.
(c)Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and shall expire
after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, however, that the Option Period shall
not exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of the Company or any
of its Affiliates; provided, further, that notwithstanding any vesting dates set
by the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option.
(d)Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Tax Withholding obligations of the
Participant. Options that have become exercisable may be exercised by delivery
of written or electronic notice of exercise to the Company in accordance with
the terms of the Option accompanied by payment of the Exercise Price. Unless
otherwise expressly provided by the Committee in any Award Agreement, the
aggregate Exercise Price (and any Tax Withholding due) shall, to the extent
permitted by applicable law, be payable:
(i)in cash (by wire transfer of immediately available funds to a bank account of
the Company, by delivery of a certified check payable to the Company);
(ii)by surrender of shares of Common Stock valued at the Fair Market Value at
the time the Option is exercised (including, pursuant to procedures approved by
the Committee, by means of attestation of ownership of a sufficient number of
shares of Common Stock in lieu of actual delivery of such shares to the
Company);
(iii)pursuant to a Net Exercise arrangement; provided, however, that in such
event, the Committee may exercise its discretion to limit or prohibit the use of
a Net Exercise solely with respect to Tax Withholding if the Committee
determines in good faith that to allow for a Net Exercise with respect to Tax
Withholding would result in a material negative impact on the Company’s and its
subsidiaries, near-term liquidity needs;
(iv)in other property having a fair market value on the date of exercise equal
to the Exercise Price,
(v)by means of a broker-assisted "cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the shares otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price; or





--------------------------------------------------------------------------------





(vi)a combination of the methods set forth in this Section 7(d).
Notwithstanding the foregoing, if on the last day of the Option Period, the Fair
Market Value exceeds the Exercise Price, the Participant has not exercised the
Option, and the Option has not otherwise expired, such Option shall be deemed to
have been Net Exercised by the Participant on such last day prior to the
expiration of the Option Period and the Company shall make the appropriate
payment therefor.
(e)Notice of Exercise. A Participant (or other person, as provided in Section
15(b)) may exercise an Option (for the shares of Common Stock represented
thereby) granted under the Plan in whole or in part (but for the purchase of
whole shares only), as provided in the Award Agreement evidencing his Option, by
delivering a notice (the "Notice”) to the Company in accordance with the Option
exercise notice practices and procedures in effect at the Company from time to
time. In accordance therewith, the Notice may include the following:
(i)that the Participant elects to exercise the Option;
(ii)the number of shares of Common Stock with respect to which the Option is
being exercised (the “Option Shares”);
(iii)the method of payment for the Option Shares (which method must be available
to the Participant under the terms of his or her Award Agreement);
(iv)the date upon which the Participant desires to consummate the purchase of
the Option Shares (which date must be prior to the termination of such Option);
and
(v)any additional provisions with respect to Notice consistent with the Plan as
the Committee may from time to time require.
The exercise date of an Option shall be the date on which the Company receives
the Notice and any payment due from the Participant.
(f)Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he makes a disqualifying
disposition of any Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the date of exercise of the Incentive Stock Option.
(g)Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the SEC or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.
8.Stock Appreciation Rights.
(a)Generally. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.





--------------------------------------------------------------------------------





(b)Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR.
(c)Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.
(d)Payment. Upon the exercise of a SAR, the Company shall pay to the Participant
an amount equal to the number of shares subject to the SAR that are being
exercised multiplied by the excess, if any, of the Fair Market Value of one
share of Common Stock on the exercise date over the Strike Price, less an amount
equal to any Tax Withholding obligations of the Participant. The Company shall
pay such amount in cash, in shares of Common Stock valued at Fair Market Value,
or any combination thereof, as determined by the Committee.
9.Restricted Stock and Restricted Stock Units.
(a)Generally. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each such grant shall be subject to the
conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.
(b)Book Entry and Stock Certificates; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a Participant’s ownership
to be recognized through uncertificated book entry. If the Company elects to
issue stock certificates, then stock certificates registered in the name of the
Participant shall be issued and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than delivered to the
Participant pending the release of the applicable restrictions, the Committee
may require the Participant to additionally execute and deliver to the Company
(i) an escrow agreement satisfactory to the Committee, if applicable, and (ii)
the appropriate stock power (endorsed in blank) with respect to the Restricted
Stock covered by such agreement. If a Participant shall fail to execute an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock. To the extent shares of Restricted Stock are forfeited, any stock
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
stockholder with respect thereto shall





--------------------------------------------------------------------------------





terminate without further obligation on the part of the Company.
(c)Vesting. The Restricted Stock Period with respect to any shares of Restricted
Stock shall lapse and the Restricted Stock Units shall vest in such manner and
on such date or dates as determined by the Committee.
(d)Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award Agreement).
(ii)Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one share of Common Stock for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion,
provide in an Award Agreement the Company’s ability to elect to (A) pay cash or
part cash and part Common Stock in lieu of delivering only shares of Common
Stock in respect of such Restricted Stock Units or (B) defer the delivery of
Common Stock (or cash or part Common Stock and part cash, as the case may be)
beyond the expiration of the Restricted Period. If a cash payment is made in
lieu of delivering shares of Common Stock, the amount of such payment shall be
equal to the Fair Market Value of the Common Stock as of the date on which the
Restricted Period lapsed with respect to such Restricted Stock Units, less an
amount equal to any Tax Withholding obligations of the Participant.
(e)Legends on Restricted Stock. To the extent applicable, all book entries (or
stock certificates, if any) representing Restricted Stock awarded under the Plan
shall bear a book entry notation or legend substantially in the form of the
following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ARAMARK AMENDED AND RESTATED 2013 STOCK INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN ARAMARK AND PARTICIPANT. A
COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF ARAMARK.
10.Stock Bonus Awards; Deferred Stock Units; Dividend Equivalents.
(a)Stock Bonus Awards. The Committee may issue unrestricted Common Stock, or
other Awards denominated in Common Stock under the Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time





--------------------------------------------------------------------------------





to time in its sole discretion determine. Each Stock Bonus Award granted under
the Plan shall be evidenced by an Award Agreement. Each Stock Bonus Award so
granted shall be subject to such conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.
(b)Deferred Stock Units. Each grant of Deferred Stock Units shall be evidenced
by an Award Agreement. Each such grant shall be subject to the conditions set
forth in this Section 10(b), and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. Each Deferred
Stock Unit shall entitle the holder thereof to receive one share of Common Stock
on the date the Deferred Stock Unit becomes vested or upon a specified
settlement date thereafter (which settlement date may (but is not required to)
be the date of the Participant’s Termination of Relationship). Shares of Common
Stock underlying a Deferred Stock Unit award which is subject to a vesting
schedule or other conditions or criteria set by the Committee shall not be
issued until on or following the date that those conditions and criteria have
been satisfied. Unless otherwise provided by the Committee, a holder of Deferred
Stock Units shall have no rights as a Company stockholder with respect to such
Deferred Stock Units until such time as the Award has vested and any other
applicable conditions and/or criteria have been satisfied and the shares of
Common Stock underlying the Award have been issued to the Holder.
(c)Dividend Equivalents. Dividend Equivalents may be granted by the Committee
based on dividends declared on the Common Stock, to be credited as of dividend
payment dates during the period between the date an Award is granted to a
Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash, additional Awards or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee. No Dividend Equivalent shall be payable with
respect to any Award unless specified by the Committee in the Award Agreement.
Notwithstanding the above, no Dividend Equivalents shall be payable with respect
to outstanding (i) Options or SARs or (ii) unearned Performance Compensation
Awards or other Awards subject to performance conditions unless and until the
corresponding performance-based Award has been earned in accordance with its
terms.
11.Performance Compensation Awards.
(a)Generally. The Committee shall have the authority, at the time of grant of
any Award described in Sections 7 through 10 of the Plan, to grant a
performance-based Award as a Performance Compensation Award that is intended to
cause the Award to be deductible by the Company under Section 162(m) of the
Code. The Committee shall have the authority to make an award of a cash bonus to
any Participant and designate such Award as a Performance Compensation Award
intended to qualify as "performance- based compensation” under Section 162(m) of
the Code.
(b)Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply and the Performance Formula. Within
the first ninety (90) days of a Performance Period (or, if less, the number of
days which is equal to 25% of such performance period), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such





--------------------------------------------------------------------------------





Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.
(c)Performance Criteria. The Performance Criteria that will be used to establish
the Performance Goal(s) shall be based on the attainment of target levels of, a
targeted percentage increase in, or, to the extent permitted under Section
162(m) of the Code, solely the achievement of, one or more of the following
Company or business group measures (all capitalized terms not defined herein
shall have the meanings contained in the Company’s audited financial statements
for the relevant performance period as such terms and definitions may be
expressly modified and established by the Committee with respect to the relevant
performance period): (i) Earnings Before Interest and Taxes ("EBIT”), (ii)
Return on Net Assets ("RONA”), (iii) Net Income, (iv) After Tax Return on
Investment ("ATROI”), (v) Sales, (vi) Revenues, (vii) Earnings Per Share, (viii)
Total Shareholder Return, (ix) Return on Equity ("ROE”), (x) Return on
Investment ("ROI”), (xi) Total Business Return, (xii) Return on Gross Investment
("ROGI”), (xiii) Operating Cash Flow, (xiv) Free Cash Flow, (xv) Operating
Income, (xvi) Pretax Income, (xvii) stock price appreciation, (xviii) Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) or (xix) Margin
based upon any of EBIT, Operating Income, Pretax Income, EBITDA or any other
profit measure. The measures may be based on absolute Company performance or
Company performance relative to a peer group or other external measure of
selected performance. Performance Criteria that are financial metrics may be
determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”) or financial metrics that are based on, or able to be
derived from GAAP, and may be adjusted when established (or to the extent
permitted under Section 162(m) of the Code, at any time thereafter) to include
or exclude any items otherwise includable or excludable under GAAP. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under Section
162(m) of the Code, the Committee shall, within the first ninety (90) days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period and thereafter promptly communicate such Performance Criteria to the
Participant.
(d)Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws permit Committee discretion to alter the governing Performance
Criteria without obtaining stockholder approval of such alterations, the
Committee shall have sole discretion to make such alterations without obtaining
stockholder approval. The Committee is authorized at any time during the first
ninety (90) days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as "performance-based compensation” under
Section 162(m) of the Code, in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events:
(i) a change in accounting standards or principles, (ii) a significant
acquisition or divestiture, (iii) a significant capital transaction, or (iv) any
other unusual, infrequently occurring, nonrecurring items, to the extent such
adjustments are stated at the time that the performance goals are determined.
The Committee may also adjust, upward or downward, as applicable, the
Performance Goals to reflect any other item or event, so long as any such item
or event is separately identified as an item or event requiring adjustment of
such Performance Goals at the





--------------------------------------------------------------------------------





time the Performance Goals are determined. In all events, any adjustments to be
made to the Performance Goals shall be disclosed in a manner intended to satisfy
the requirements of Section 162(m) of the Code.
(e)Payment of Performance Compensation Awards.
(i)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.
(ii)Limitation. A Participant shall be eligible to receive payment in respect of
a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) all or some of the portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period based on the application of the Performance Formula to such achieved
Performance Goals.
(iii)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion. Prior to the payment of any Award that is intended to
qualify as a Performance Compensation Award for purposes of Section 162(m) of
the Code, the Committee will certify that the applicable performance goals have
been met. In connection with such certification, the Committee may decide to pay
amounts, which are less than the Award otherwise payable for achievement of the
applicable performance goals at the sole discretion of the Committee. Payment of
such an Award to a Participant shall occur only after such certification and
shall be made as determined by the Committee in its sole discretion after the
end of such performance period.
(iv)Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion if, in its sole judgment, such
reduction or elimination is appropriate. The Committee shall not have the
discretion, except as is otherwise provided in the Plan, to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.
(f)Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
11, but in no event later than two-and-one-half months following the end of the
fiscal year during which the Performance Period is completed.
12.Changes in Capital Structure and Similar Events. In the event of (a) any
stock dividend, extraordinary cash dividend or other distribution (whether in
the form of securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger,





--------------------------------------------------------------------------------





consolidation, split-up, split-off, combination, repurchase or exchange of
shares of Common Stock or other securities of the Company, issuance of warrants
or other rights to acquire shares of Common Stock or other securities of the
Company, or other similar corporate transaction or event (including, without
limitation, a Change of Control) that affects the shares of Common Stock, or (b)
unusual or nonrecurring events (including, without limitation, a Change of
Control) affecting the Company, any of its Affiliates, or the financial
statements of the Company or any of its Affiliates, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including
without limitation any or all of the following:
(i)adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);
(ii)providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event; and
(iii)cancelling any one or more outstanding Awards and causing to be paid to the
holders thereof, in cash, shares of Common Stock, other securities or other
property, or any combination thereof, the value of such Awards, if any, as
determined by the Committee (which if applicable may be based upon the price per
share of Common Stock received or to be received by other stockholders of the
Company in such event), including without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Common Stock subject to such Option or SAR over the aggregate Exercise
Price or Strike Price of such Option or SAR, respectively (it being understood
that, in such event, any Option or SAR having a per share Exercise Price or
Strike Price equal to, or in excess of, the Fair Market Value of a share of
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor).
For the avoidance of doubt, in the case of any "equity restructuring” (within
the meaning of the Financial Accounting Standards Board (FASB) Statement of
Financial Accounting Standards Codification Topic 718, Stock Compensation), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section l2 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a "modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be





--------------------------------------------------------------------------------





conclusive and binding for all purposes.
13.Effect of Change of Control. Except to the extent otherwise provided in an
Award Agreement, in the event of (i) the occurrence of a Change of Control, and
(ii) thereafter, a Termination of Relationship of any given Participant by the
Company or any of its Affiliates (or successors in interest) without Cause or by
the Participant for Good Reason that occurs prior to the second anniversary of
the date of such Change of Control, then notwithstanding any other provision of
the Plan to the contrary, with respect to all or any portion of the
Participant’s then outstanding Award or Awards:
(a)the then outstanding Options and SARs shall become immediately exercisable on
the date of the Termination of Relationship;
(b)the Restricted Period shall expire on the date of the Termination of
Relationship (which includes, without limitation the waiver of any applicable
Performance Goals);
(c)Performance Periods in effect on of the date of the Termination of
Relationship occurs shall end on such date, and with respect to each such
Performance Period, all applicable Performance Goals shall be deemed to have
been achieved at the applicable "target” levels of performance have been
attained; and
(d)All Awards that have been previously deferred shall be settled in full as
soon as practicable, but if any only if, with respect to any Award which
provides for the deferral of compensation and is subject to Section 409A of the
Code, (I) such Termination of Relationship occurs prior to the second
anniversary of the Change of Control and (II) such settlement does not
contradict any pre-existing deferral election under any other plan, program or
arrangement of the Company or any of its Affiliates then in effect.
To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
of Control transactions with respect to the Common Stock subject to their
Awards.
14.Amendments and Termination.
(a)Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that (i) no amendment to Section 11(c) or Section 14(b) (to the extent required
by the proviso in such Section 14(b)) shall be made without stockholder approval
and (ii) no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including, without limitation, as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the shares of Common Stock may be listed or quoted or to prevent the
Company from being denied a tax deduction under Section 162(m) of the Code);
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.
(b)Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights





--------------------------------------------------------------------------------





under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided, that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant; provided, further, that without stockholder approval,
except as otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, and (ii) the Committee may not cancel any outstanding Option or SAR
when the per share Exercise Price or Strike Price exceeds the Fair Market Value
in exchange for cash or another Award, and the Committee may not take any other
action that is considered a "repricing” for purposes of the stockholder approval
rules of the applicable securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted.
(c)Extension of Termination Date. A Participant’s Award Agreement may provide
that if the exercise of the Option or SAR, as applicable, following the
Participant’s Termination of Relationship (other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of shares of Common Stock would violate the registration requirements under the
Securities Act, or any other requirements of applicable law, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in Section 7(c) and (ii) the expiration of a period of 30 days after
the Participant’s Termination of Relationship during which the exercise of the
Option would not be in violation of such registration requirements or other
applicable requirements.
(d)Restriction on Grant of Awards. No Awards may be granted during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth anniversary of the Effective Date.
15.General.
(a)Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall specify the terms and conditions of the Award and any
rules applicable thereto, including without limitation, the effect on such Award
of the death, Disability or Termination of Relationship of a Participant, or of
such other events as may be determined by the Committee. The terms of any Award
issued hereunder shall be binding upon the executors, administrators,
beneficiaries, successors and assigns of the Participant.
(b)Nontransferability.
(i)Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any of its
Affiliates; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
(ii)Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a





--------------------------------------------------------------------------------





"family member” of the Participant, as such term is used in the instructions to
Form S-8 under the Securities Act (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; or (C) a partnership or limited liability company
whose only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) any other transferee as may be approved either (I) by the
Board or the Committee in its sole discretion, or (II) as provided in the
applicable Award Agreement (each transferee described in clauses (A), (B) (C)
and (D) above is hereinafter referred to as a “Permitted Transferee”); provided,
that the Participant gives the Committee advance written notice describing the
terms and conditions of the proposed transfer and the Committee notifies the
Participant in writing that such a transfer would comply with the requirements
of the Plan.
(iii)The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the satisfaction of any
applicable vesting conditions and consequences of the Participant’s Termination
of Relationship under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option or SAR shall be exercisable by the Permitted
Transferee only if such Option or SAR has vested due to the Participant’s
satisfaction of the applicable vesting criteria and only to the extent, and for
the periods, specified in the Plan and the applicable Award Agreement.
(c)Tax Withholding.
(i) A Participant shall be required to pay to the Company or any of its
Affiliates, and the Company or any of its Affiliates shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.
(ii) Without limiting the generality of clause (i) above, the Committee shall,
in its sole discretion, permit a Participant to satisfy, in whole or in part,
the foregoing withholding liability by (i) the deduction from any amount payable
to the Participant in cash or the delivery of shares of Common Stock owned by
the Participant having a Fair Market Value equal to such withholding liability,
or (ii) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award, including, for the avoidance of doubt, shares redeemed as part of a Net
Exercise settlement, a number of shares with a Fair Market Value equal to such
withholding liability (but no more than the minimum required statutory
withholding liability or, if permitted by the Committee, such other





--------------------------------------------------------------------------------





rate as will not cause adverse accounting consequences and is permitted under
applicable IRS withholding rules); provided, however, that in such event, the
Committee may exercise its discretion to limit or prohibit the use of shares of
Common Stock for such Tax Withholding if the Committee determines in good faith
that to allow for the use of such shares with respect to Tax Withholding would
result in a material negative impact on the Company's and its Affiliates’
near-term liquidity needs.
(d)No Claim to Awards; No Rights to Continued Employment; Waiver. No employee of
the Company or any of its Affiliates, or other person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or any of its
Affiliates, nor shall it be construed as giving any Participant any rights to
continued service on the Board. The Company or any of its Affiliates may at any
time dismiss a Participant from employment or discontinue any consulting
relationship, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award Agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award Agreement, notwithstanding any provision to the
contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.
(e)International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not expect
to be) "covered employees” within the meaning of Section 162(m) of the Code, the
Committee may in its sole discretion amend the terms of the Plan or outstanding
Awards with respect to such Participants in order to conform such terms with the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or its Affiliates.
(f)Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.
(g)Termination of Relationship.
(i)Unless determined otherwise by the Committee, neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with any of its Affiliates





--------------------------------------------------------------------------------





(or vice-versa) shall be considered a Termination of Relationship with the
Company or such Affiliate.
(ii)Notwithstanding anything in this Plan to the contrary, with respect to any
Award, a Termination of Relationship shall not be deemed to have occurred if a
Participant remains an employee or a member of the Board of the Company or any
Affiliate, but a Termination of Relationship shall be deemed to have occurred if
a Participant terminates employment but remains a consultant of the Company or
any Affiliate; provided that this paragraph shall not be effective if its
existence or its application would result in imposition of taxes under Section
409A of the Code.
(h)No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.
(i)Government and Other Regulations.
(i) The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the SEC or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all certificates for shares
of Common Stock or other securities of the Company or any of its Affiliates
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the federal securities laws, or the rules, regulations and
other requirements of the SEC, any securities exchange or inter-dealer quotation
system upon which such shares or other securities are then listed or quoted and
any other applicable federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall
pay to the Participant an amount equal to the excess of (A) the aggregate Fair





--------------------------------------------------------------------------------





Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or delivered, as applicable), over (B)
the aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of delivery of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof.
(j)Payments to Persons Other Than Participants. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
his affairs because of illness or accident, or is a minor, or has died, then any
payment due to such person or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to his spouse, child, relative, an institution maintaining
or having custody of such person, or any other person deemed by the Committee to
be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Committee
and the Company therefor.
(k)Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other awards otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases.
(l)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its Affiliates, on the one hand, and
a Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.
(m)Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.
(n)Relationship to Other Benefits. No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
(o)Governing Law. All questions concerning the construction, interpretation and
validity of the Plan and the instruments evidencing the Awards granted hereunder
shall be





--------------------------------------------------------------------------------





governed by and construed and enforced in accordance with the domestic laws of
the Delaware, without giving effect to any choice or conflict of law provision
or rule (whether of the Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
furtherance of the foregoing, the internal law of the State of Delaware will
control the interpretation and construction of this Plan, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
(p)Severability. If any provision of the Plan or any Award or Award Agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.
(q)Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.
(r)Code Section 162(m) Approval. If so determined by the Committee, the
provisions of the Plan regarding the Performance Compensation Awards shall be
disclosed and reapproved by stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which stockholders
previously approved such provisions following the Company’s Initial Public
Offering, if any, in each case in order for certain Awards granted after such
time to be exempt from the deduction limitations of Section 162(m) of the Code.
Nothing in this clause, however, shall affect the validity of Awards granted
after such time if such stockholder approval has not been obtained.
(s)Expenses; Gender; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company and its Affiliates. Masculine pronouns and other
words of masculine gender shall refer to both men and women. The titles and
headings of the sections in the Plan are for convenience of reference only, and
in the event of any conflict, the text of the Plan, rather than such titles or
headings shall control.
(t)Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of shares of Common Stock under an
Award, that the Participant execute lock-up, stockholder or other agreements, as
it may determine in its sole and absolute discretion.
(u)Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required to receive shares of Common Stock under any
Award made under the Plan.
(v)Non-Qualified Deferred Compensation. To the extent applicable and
notwithstanding any other provision of this Plan, this Plan and Awards hereunder
shall be administered, operated and interpreted in accordance with Section 409A
of the Code. Further, if any Award is subject to Section 409A of the Code, (a)
references under the Plan or the applicable Award Agreement to the Participant’s
Termination of Relationship shall be deemed to





--------------------------------------------------------------------------------





refer to the date upon which the Participant has experienced a "separation from
service” within the meaning of Section 409A of the Code and (b) any installment
of Shares or cash due under any such Award shall constitute a "separate payment”
within the meaning of Section 409A of the Code. In addition, if at the time of
the Participant’s separation from service with the Company, the Participant is a
"specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable under any Award
as a result of such separation from service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) to the minimum extent necessary
to satisfy Section 409A of the Code until the date that is six months and one
day following the Participant’s separation from service with the Company (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a Termination of Relationship. In addition, and
notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A of the Code prior to the payment and/or delivery
to such Participant of such amount, the Company may (i) adopt such amendments to
the Plan and related Award Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to comply
with the requirements of Section 409A of the Code. No action shall be taken
under this Plan which shall cause an Award to fail to comply with Section 409A
of the Code, to the extent applicable to such Award. However, in no event shall
any member of the Board, the Company or any of its Affiliates (including their
respective employees, officers, directors or agents) have any liability to any
Participant (or any other person) with respect to this Section 15(v).
(w)Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit actually or constructively received by the Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any shares of
Common Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
(x)No Liability with Respect to Any Corporate Action. Subject to Section 15(v),
nothing contained in the Plan or in any Award Agreement will be construed to
prevent the Company or any Affiliate of the Company from taking any corporate
action which is deemed by the Company or by its Affiliates to be appropriate or
in its best interest and no Participant or beneficiary of a Participant will
have any claim against the Company or any affiliate as a result of any such
corporate action.
(y)Affiliate Employees. In the case of a grant of an Award to an employee or
consultant of any Affiliate of the Company, the Company may, if the Committee so
directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to the Affiliate, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Affiliate will transfer
the shares of Common Stock to the employee or consultant in accordance with the
terms of the Award specified by the Committee pursuant to the provisions of the
Plan.





--------------------------------------------------------------------------------





All shares of Common Stock underlying Awards that are forfeited or canceled
shall revert to the Company.
(z)Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to individuals who are eligible to participate in the plan who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.
(aa)No Fractional Shares.  No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.


As adopted and approved by the Board of Directors of Aramark on November 9, 2016
and the stockholders of Aramark on February 1, 2017 to be effective as of
February 1, 2017.





